SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE KUNCE delivered the opinion of the court: Plaintiff’s petition for rehearing seeks our re-examination of the cases he relied upon in this appeal, Glidden v. Farmers Automobile Insurance Association (1974), 57 Ill. 2d 330, 312 N.E.2d 247, and Squire v. Economy Fire & Casualty Co. (1977), 69 Ill. 2d 167, 370 N.E.2d 1044. He contends that our decision erroneously ignores the law regarding exclusionary language in insurance contracts as stated by the supreme court in these two cases. Specifically, plaintiff argues that we have interpreted Country Mutual’s exclusionary clause in a factual vacuum and have ignored the parties’ intent with regard to uninsured motorist insurance coverage. This, says plaintiff, is contrary to Glidden and Squire. We disagree. Having re-examined Glidden and Squire, the matter before us and our decision thereon, we deny plaintiff’s petition for rehearing. We maintain our position that Glidden and Squire are clearly distinguishable from the instant matter by reason of the extremely ambiguous exclusionary contract language involved in them. By contrast, Country Mutual’s exclusionary language here is most clear and straightforward. Paragraph 7 of “GENERAL CONDITIONS” is readily understandable. In our opinion, we mention the requirement of the Illinois Insurance Code that uninsured motorist insurance coverage be included in every automobile insurance policy. (Ill. Rev. Stat. 1975, ch. 73, par. 755a.) Since uninsured motorist insurance coverage could not be omitted in plaintiff’s policies, we find that the contracting parties, by their straightforward and unambiguous limitation of coverage in paragraph 7 of “GENERAL CONDITIONS,” intended to limit the insured’s total uninsured motorist coverage to *10,000, the amount required by law. As for the question of whether payment of roughly *1.50 for uninsured motorist coverage which was to be inapplicable is consistent with such intent, we find it to be, for as plaintiff admits in his brief, “some sort of premium should be charged just to handle the additional administrative paper work that may be entailed in writing up the various policies.” We find these additional premiums consistent with an intent to limit the insured’s uninsured motorist coverage. Petition denied. JONES and KARNS, JJ., concur.